UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4940


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOE LEWIS JEFFERSON, a/k/a Stink, a/k/a Louis Jefferson,
a/k/a Joe Little, a/k/a Jo Jo, a/k/a Joseph Wayne Jefferson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
District Judge. (4:07-cr-00023-D-1; 5:07-cr-00197-D)


Submitted:    November 23, 2009            Decided:   December 10, 2009


Before WILKINSON and      MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following            his    guilty       plea     to     identity      fraud,    in

violation of 18 U.S.C. § 1028(a)(7) (2006), and possession of a

firearm and ammunition by a convicted felon, in violation of 18

U.S.C.     §§ 922(g)(1),            924    (2006),        Joe        Lewis    Jefferson       was

sentenced    to    156       months’      imprisonment          on     the    identity    fraud

conviction     and      a    concurrent         120     months’       imprisonment     on     the

firearm and ammunition count.                     Jefferson appeals his sentence,

arguing     that       the    district          court    erred        when    it    imposed     a

departure sentence that was too extensive.                            Finding no error, we

affirm.

             Although         Jefferson         does     not    dispute       the    legal    or

factual     correctness            of     the     district          court’s     findings       at

sentencing     and      does       not    claim       that     the    district      court     was

unjustified        in        departing          under     the        relevant       guidelines

provisions, Jefferson does assert that his sentence is “only 24

months less than the maximum” and that it is excessive in light

of his guilty plea, acceptance of responsibility, and efforts to

cooperate with authorities.                     The district court provided ample

analysis     of    the       reasons       it     believed          Jefferson’s      departure

sentence was warranted, not only during Jefferson’s sentencing

hearing, but also in a detailed sentencing memorandum.                                    Given

the   extent      of    Jefferson’s         criminal          history,       the    negligible

deterrent      effect        of    his    prior        more    lenient       sentences,       the

                                                 2
increasingly    serious       and   extensive      nature        of     Jefferson’s

offenses, and the district court’s meaningful articulation of

the reasons for its departure and the extent of the departure,

we find that the extent of Jefferson’s departure sentence was

reasonable.     See    Gall   v.    United   States,     552     U.S.    38,   50-51

(2007); United States v. Hernandez-Villanueva, 473 F.3d 118, 123

(4th Cir. 2007).

            Based on the foregoing, we affirm the district court’s

judgment. We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented      in    the     materials

before   the   court   and    argument     would   not   aid     the    decisional

process.

                                                                           AFFIRMED




                                       3